How solitary confinement drove a young
           1:19-cv-01133-HAB-EIL     # inmate
                                        26-2 toPage
                                                the brink
                                                     1 of of
                                                          11insanity - Chicago Tribune Page 1 of 11




How solitary confinement drove a young
inmate to the brink of insanity




AnthonyGay, 44, speaksabouthis two decades spentin solitaryconfinementin Illinoisprisons.Gay returned
                                                                                                    to his Rock
Islandhomeafterbeingreleasedearlierthis year. (BrianCassella/Chicago
                                                                   Tribune)


ByJeff Coen andStacySt. Clair
ChicagoTribune


JANUARY 2, 2019,6:50AM




w          ith his mental state deteriorating as he sat in the crushing isolation of solitary confinement,
           a desperate inmate named Anthony Gaysaw a temporary wayout.

Sometimes it came in the form of a contraband razor blade. Occasionally it was a staple from a legal
document or a small shard of something he had broken.




   13 WEEKS FOR 990
   Hurry, offerends2/1                     SAVE NOW >                                                       EXHIBIT

                                                                                                              2
http://www.chicagotribune.com/news/ct-met-anthony-gay-solitary-confmement-suit-20181 ... 1/23/2019
How solitary confinement drove a young
           1:19-cv-01133-HAB-EIL     #inmate
                                       26-2 toPage
                                               the brink
                                                    2 of of
                                                         11insanity - Chicago Tribune Page 2 of 11




He would mutilatehimself in his Illinois prison cell, slicing open his neck, forearms, legs and genitals
hundredsof times over two decades in solitary confinement. Once, he packed a fan motor inside a
gaping leg wound; another time he cutopen his scrotum and inserted a zipper.

Each time he harmed himself, he knew that, at least for a little while, the extremestep would bring
contact with other humanbeings. Therapists would rushto calm him. Nurseswould offer kind words
as theytook his pulse and stitched him up.

“Ifs kind of like being locked in the basement, and then emerging from the basement and being put
on the center stage,” he said. “It made me feel alive.”

Gayentered the Illinois Department of Corrections in 1994 as a youngman, convicted of robbery
after brawling with another teen who told police that Gaytook his hat and stole a single dollar bill. He
expected to serveas little as three and a half years.

Instead, a fight with a fellow inmate led to Gay’s first stint in segregation, pushing him into a
downward spiral that resultedin 22 yearsin solitary confinement. Shortly after the segregation
started, the cuttingand suicideattempts began.

The Illinois Department of Corrections would later identifyGayin court filings as one of a few dozen
inmates whose mental illnesses were so acuteand dangerous that theyrequiredfullin-patient care.
His psychiatric treatment, however, often consisted of a therapist shouting questions to him through
a door.
   13 WEEKS FOR 990 .
Byh^i^,qSf@ia^ri^§^^ation, the state                 increasingly discredited practice of segregating
prisoners from others for long stretches. The American Correctional Association      the organization


http://www.chicagotribune.com/news/ct-met-anthony-gay-solitary-confmement-suit-20181 ... 1/23/2019
How solitary confinement drove a young
           1:19-cv-01133-HAB-EIL     #inmate
                                       26-2 toPage
                                               the brink
                                                     3 of of
                                                          11insanity - Chicago Tribune Page 3 of 11


that provides expected practices for prisons across the country issuednew standards in 2016 that
called for limits on restricted housing, including a provision that prisoners with mental illnesses
should not be placed in solitary confinement for an extendedperiod.

An IDOC spokeswoman declined to comment on Gay’s incarceration or the treatment he received.
The agencyalso refusedto release anyrecords related to Gay’s confinement, sayingit would be an
invasion of his privacy.The Tribune established a timeline of his confinement by reviewing
thousands of pages of court documents, medical records and testimony transcripts and conducting
interviewswith Gay,his relatives,his lawyers,prosecutors and prison experts. Taken in their totality,
the paperwork and interviewspaint a disturbing portrait of a man whose prolonged isolation caused
him to mentallydeteriorate to the point where he would do justabout anything — including mutilate
himself — for humancontact.

Gay, now 44, recentlyfiled suitin U.S. District Court claiming that his treatment amounted to torture
and that he was denied proper mental health care.

His case comes amid a broader rethinking around the countryof solitary confinement, and whether it
amounts to excessivepunishment.

At anygiventime, about 67,000inmates nationwide are spending up to 22 hours a dayalone in a cell,
according to a joint studybyYale Universityand the Association of State Correctional
Administrators.

A significant number of those havemental illnesses, though estimates vary.A federal judgerecently
found that of the roughly1,100 Illinois prisoners in solitary confinement, more than 900 of them
havebeen diagnosed with mental illnesses. Another measure,provided last month by the Illinois
Department of Corrections, found that nearly1 in 3 prisoners in segregation havea mental illness
categorized as serious.

The issuehas prompted severalstates to reform their segregation policies in recent years,though
Illinois lags behind. While Illinois has significantly reducedthe number of daysjuvenileoffenders
spend in isolation and no longer usessegregation as a punishment for youngpeople as part of a
consent decree between the department and the American CivilLiberties Union of Illinois, those
policies do not extendto the adultpopulation. That, however, could change following a blistering
report from a federal monitor charged with reviewingthe treatment of mentallyill inmates in
restrictivehousing.

                        August,GayTiaivl liC liO pes his lawsuithelps change the system,and in some
w                      federal judgecr^^^^^lfinois Department of Corrections in October to




http://www.chicagotribune.com/news/ct-met-anthony-gay-solitary-confmement-suit-20181 ... 1/23/2019
How solitary confinement drove a young
           1:19-cv-01133-HAB-EIL     # inmate
                                        26-2 toPage
                                                the brink
                                                     4 of of
                                                          11insanity - Chicago Tribune Page 4 of 11


improve its mental health services— a groundbreaking ruling made after Gaytestified about his
troubling treatment in solitary.

With Gay’s intelligence and an extraordinaryabilityto articulatehis mental deterioration in solitary
confinement, his lawyersbelieve he could be a pivotal voice in the growing prison reform movement.

“I’m more focused on loving the guysthat’s still left behind, ” Gaytold the Tribune, “and throwing a
rope to pull them out of the ditch.”

A roughbeginning

Gay’s earlyfamilylife in his nativeRock Island wasn’t alwayssteady.

He was raised in a working class neighborhood by an auntand unclewho adopted him, although his
biological mother, who had endured strugglesof her own, livedin the same QuadCities town along
the Mississippi River. He sat at the dining room table of his aunt’s home on a recent day,surrounded
byfamilypictures, and recalled how as he was entering his teen yearshe made the fatefulchoice to
leave.

His maternal aunt’s home meant stiff rules,homework and curfews,while his mother ’s two-room
apartment meant freedom to come and go as he pleased.

“If I had stayedhere, I don ’t think I would’vegotten into trouble,” he said. “Went downhill when I left
here.”

Gaysaid he had difficultieswith discipline when he wasn’t wrestling for his school team, at one point
being sent to a juvenilehome.

He avoided a serious criminal record untilage i8, when he fought another youngman from a nearby
block after Gaysaysthe teen insultedhis sister. Gaywas accusedof taking the other man’s hat and $i
after beating him.

Gaypleaded guiltyto robbery in exchangefor a sentence of probation, but that was soon revoked
after he was caughtdrivingwithout a license. Suddenlyhis life was taking a detour into the Illinois
Department of Corrections, where he found himself sentenced to sevenyearsin prison.

Still, with time off for good behavior, the sentence could havemeant as little as three and a half years
in medium-security
                 facilities suchas the Shawnee Correctional Center downstate, where he was sent
in 1^^                 shortly after arrivinghe had a fistfight with another inmate. Gaywas
    Hurry,offer ends ^                 SAVE NOW >




http://www.chicagotribune.com/news/ct-met-anthony-gay-solitary-confinement-suit-20181 ... 1/23/2019
How solitary confinement drove a young
           1:19-cv-01133-HAB-EIL     # inmate
                                        26-2 toPage
                                                the brink
                                                     5 of of
                                                          11insanity - Chicago Tribune Page 5of 11


transferred to the tougher Menard Correctional Center, as was the prisoner he fought with. The two
soon brawled again, Gaysaid.

That second fight put Gayinto solitary confinement for the first time. And it was in solitary
confinement — in one Illinois prison or another — where Gaywould remain for more than 8,ooo
days.

With panic setting in duringthose earlyweeks, he first sought attention by remembering something
he had done when he was 12 yearsold back in Rock Island. He had taken a bunch of pills, prompting
him to be rushedto the hospital.

“It garnered a lot of sympathy,” he said. “Everyonewas so concerned about me.... It felt nice to have
people care for me.”

Sitting alone in his cell, he recalled the childhood episode and the resultingattention fondly. So
without muchhesitation, he said he opened the pack of medication he had been givenby prison
medical staff, and swallowed all of it.

‘I was sinking
             ’

Gay’s nexttransfer was to an Illinois facilitysynonymouswith tough prison life — the sprawling
Pontiac Correctional Center in Livingston County,where Gaysaid conditions in the prison were
worse and he spent most of his time alone and strugglingwith his mental state. The situation grew so
intolerable, he says,that he repeatedly attacked guardsand disobeyed orders, extending his time in
segregation over and over again.

“I don ’t think I understood it,” he said of his steadydeterioration. “I was sinking then but not really
realizing it.”

He would become enraged by simple things, he said, like a guardgivinghim one piece of bread on his
meal plate and not two. Byrepeatedly earning disciplinary tickets. Gaywas slowly eating through all
the good time built into his sentence, pushing his release date up to, and eventually
                                                                                    beyond, his
seven-yearmaximum.

By1998,Gay’s conduct resultedin his transfer to what was then the newlyopened Tamms
Correctional Center, a maximum-security
                                     facilityessentiallydesigned to house the state’s worst
offenders. For at least 23 hours a day,inmates sat in 7-by-i2-foot cells. Meals were servedthrough a
“chuckhole ” and contact with outside world was sharply restricted.
   13 WEEKS FOR 990
   Hurry, offerends2/1                  SAVE NOW >




http://www.chicagotribune.com/news/ct-met-anthony-gay-solitary-confinement-suit-20181 ... 1 /23/20 19
How solitary confinement drove a young
           1:19-cv-01133-HAB-EIL     #inmate
                                       26-2 toPage
                                               the brink
                                                     6 of of
                                                          11insanity - Chicago Tribune Page 6 of 11


There were no jobs, no vocational training and, for Anthony Gay, no hope. In continued isolation, he
gravitatedfurthertoward self-destruction.

 I remember tearing the light switch out, sticking a screw in myear,” he said. “It felt good.

Butit took another inmate on his wing seriouslyinjuring himself for Gay’s behavior to worsen. The
inmate had somehow managed to cuthimself. Gaylearned, and the incident prompted an emergency
response by the staff unlikeanything he had everseen. He watched through the dime-sized holes in
his cell’s metal door as concerned prison employees rushedto the man’s aid.

“Nursescome at the speed of light. Mental health and security, ” he recalled. “Theycome running, and
...it hit me. These people reallylove this dude,theyreallycare. I wanted that kind of attention. ”

In a twisted plan to receivesome of that same comfort and human interaction. Gaytried to mimic his
fellow inmate. He threatened suicidewith a noose that another inmate had made him and left in the
shower area. He was bounced out of Tamms to other facilities and then back, all the while hurting
himself more and more extremely.

At one point he removed part of one of his testicles and hungit on his cell door, according to court
records, as a kind of demented message to his captors. He only left Tamms a second time in late 2012
because the notorious facilityshutits doors for good.

“Kind of like a drugaddict — youhaveto up the ante,” Gaysaid. “I learned to tolerate the physical
pain. So the physical pain would alleviatethe psychological pain. ”

Lawyers intervene

Therapists diagnosed Gaywith antisocial personality disorder and narcissistic personality disorder,
describing him as manipulativeand anxiousin their notes. He believed himself to be in love with his
Tamms psychologist.

The Department of Corrections responded by putting him on medication and providing occasional
therapy. He continued to mutilatehimself, but corrections officials typicallydismissed it as a
manipulativegesture.

While there’s no doubt Gaywas tryingto manipulate the corrections staff to elicit their concern, the
extremeself-harm was also — and simultaneously— a symptom of a major psychiatric disorder, his
attorneys say.
   13 WEEKS FOR 990
   Hurry, offerends2/1                  SAVE NOW >




http://www.chicagotribune.coni/news/ct-met-anthony-gay-solitary-confmement-suit-20181 ... 1/23/2019
How solitary confinement drove a young
           1:19-cv-01133-HAB-EIL     #inmate
                                       26-2 toPage
                                               the brink
                                                     7 of of
                                                          11insanity - Chieago Tribune Page 7 of 11


“The Illinois Department of Corrections was well aware that solitary confinement was driving
Anthony insane, but throughoutnearlyhis entire incarceration theydid almost nothing to ameliorate
it,” said attorney Antonio Romanucci, who is representing Gayin his federal lawsuit.

Indeed, a federal monitor blasted the state Department of Corrections in a report released in 2018,
decryingthe conditions for mentallyill inmates. The 105-page reviewdetails how segregated inmates
languishin “filthy,loud” cells that are inappropriate for housing the seriouslymentallyill. Bynot
addressing the isolated prisoners ’ needs, the department is causing problems for both itself and the
inmates, according to Dr. Pablo Stewart’s report.

“The placement of seriouslymentallyill offenders in segregation exacerbates their pre-existing
mental illness as well as causingthe development of new forms of psychiatric pathology, ” Stewart
wrote. “It is imperative that the department fullyembraces the realitythat it is the largest provider of
mental health care in the state of Illinois. As such,outdated correctional notions about the useof
segregation need to be completely rethought.”

Gaygarnered the attention of prison reform advocates as far back as his earliest time at Tamms, as
lawyersmonitored the conditions there and expressed concern about yearsof isolation for inmates in
court filings.

And he caughtthe notice of downstate prosecutors, who also wanted to make a statement about
prison culture.

In Livingston County,where Pontiac Correctional Center is situated,the state’s attorney’s office
lodged a series of 21 indictments against Gaybetween 2000 and 2004 for the manytimes he threw
his own excrementat guards.In what some call “picket fencing, ” the cases were often stacked
separately as the statuteof limitations for each charge was about to expire, so the convictions led to
consecutivesentences.

The charges were intended to send a clear message to both the public and the nearly3,000 inmates
housed at Pontiac: In a countywhere the prison employs hundredof residents, prosecutors would
seek tough punishments against anyone caughtabusing staff members.

Gaystood trial on manyof the counts, typicallyacting as his own attorney. Ultimately,his lo-month
stayin Pontiac resultedin another 97yearstacked on to his sentence.

A judgehandling one of the cases noted the unusual
                                                natureof the Gayprosecution in a memo to
another iudgein May2004.
    13 WEEKS FOR 990
    Hurry, offerends2/1                 SAVE NOW >




http://www.chicagotribune.coni/news/ct-met-anthony-gay-solitary-confmement-suit-20181 ... 1/23/2019
How solitary confinement drove a young
           1:19-cv-01133-HAB-EIL     #inmate
                                       26-2 toPage
                                               the brink
                                                     8 of of
                                                           11insanity - Chicago Tribune Page 8 of 11


“The sad thing about this case is that at the age of 19, Mr. Gaycommitted a minor theft in Rock Island
Countyand was sentenced. ... Becauseof all of the incidents at Pontiac Correctional Center, he
probably will neverbe released,” wrote JudgeCharles Frank, according to court records. “I would
think a $2 piece of plastic draping would haveprevented all of these. Apparently, no one out there
understands that.”

Desperate for help and now looking at a lifetime of solitary confinement. Gaybegan writing lawyers
and begging for assistance. Among those willing to take up his causewas Scott Main of the Bluhm
Legal Clinic at Northwestern University.Main and a colleague challenged how the sentence was
structuredand were eventually  able to get Gayout of prison.

Main had gone to the Livingston state’s attorney at the time, Seth Uphoff, when he took over the
office in 2012 and asked him to reviewhis predecessor ’s actions. The sentences should havebeen
“presumptivelyconcurrent,” Main argued,because Gayhad been in custodythe whole time and not
on bond, as spelled out in state statutes.

Uphoff eventually looked at the law himself and agreed with Main’s argument. The prosecutor didn’t
condone what Gayhad done, but he also did not want Gayand his lawyersto wage a protracted legal
battle when he could quicklyrectifythe sentencing error.

 Mymain job was to do justice,” Uphoff told the Tribune.

Uphoff and Main entered a joint motion to haveGayresentenced, a move that significantly shortened
Gay’s punishment. Uphoff lost his re-election bid in 2016 after his opponent   receivedthe
endorsement of the union representing Pontiac corrections officers.

With real hope of freedom for the first time in decades. Gaystopped harming himself as muchin his
final months of incarceration. Not coincidentally, he was transferred to Dixon Correctional Center,
where he was allowed to interact with other inmates, taken off his medication and receivedintensive
dailytherapy. He was released this past August.

Justdayslater, Gaytold his complete story in court for the first time, testifyingin a class-action
lawsuitfiled more than 10 yearsago byanother inmate named Ashoor Rasho, a case that has led to
the federal monitoring of the state Department of Corrections.

Lawyershavecalled Gay’s poise and abilityto articulatehis experiences remarkable, considering his
history. After Gay’s testimony in the Rasho case, the federal judgeissueda new order finding the
state^\^| “ddiberate^indifferent ” to mentallyill inmates’ needs and requiring state prison officials
to ^f^s§,|fgpift^|rgj(pnal deficiencies      TO^ihent of those prisoners. He cited Gayin his ruling.




http://www.chicagotribune.com/news/ct-met-anthony-gay-solitary-confinement-suit-20181 ... 1/23/2019
How solitary confinement drove a young
           1:19-cv-01133-HAB-EIL     #inmate
                                       26-2 toPage
                                               the brink
                                                     9 of of
                                                           11insanity - Chieago Tribune Page 9 of 11


“Part of the reason prisons are as far awayas theyare is because we don ’t want to see it, we don ’t
want to look at it, we don ’t want to know about it,” Main said as he reflected on Gay’s case.

The state has been ordered to pay $3.8 million for the inmates’ legal fees in the decade-old case, an
amount finalized by federal JudgeMichael Mihm in late December.

Gay files suit

In addition to the Rasho case, another downstate suitfrom 2016 filed by inmate HenryDavisis
seeking class-action statusand a requirement that the state apply new standards that limit the useof
extremeisolation in state prisons.

And Gayin October filed his own lawsuitagainst the state of Illinois and its prisons officials in U.S.
District Court in Chicago, forming a third prong in the series of legal challenges buffeting IDOC.

“It was plain for anyone to see that solitary confinement was ravagingAnthony’s mind, and that he
was in desperate need of appropriate mental health care,” Gay’s lawsuitreads. “Butinstead of placing
Anthony in a setting that would alleviatethe impact on his mind, or providing him treatment to get
better, the defendants responded byprolonging Anthony’s extremeisolation, depriving him of access
to human contact, programming, mental health care, and activities— for decades.”

Alan Mills of the Uptown People ’s Law Center is an attorney on both the Rasho and Daviscases, and
he said those suitstogether with Gay’s case could provide the momentum needed to bring real reform
to Illinois. Mills said Gay’s suitis notable because he is seeking damages for what happened to him as
an individual.

“What Anthony shows is whythe other two are important, ” Mills said. “It shows the depth of damage
that can be done to a person if we don ’t fixthis system.There will be more Anthony Gayscoming
down the pike. ”

Recent proposals to limit solitary confinement for adultinmates in Illinois died without even making
it out of the General Assembly. More than 30 states — including Texas,California, North Dakota and
New York — havetaken steps toward reducingthe number of inmates held in segregated cells for
punitivereasons. And Colorado, once notorious for holding inmates in solitary confinement, now has
a policy that bans solitary confinement for longer than 15 daysand requiresmost inmates mustbe
out of their cells for at least four hours a day.

Both the Association of State Correctional Administrators and the American Corrections Association
   Hurry, offerends     ms, acknowledgRgrgiHtj^ practices do not servethe best interests of
inmates or staff. A 2016 joint studyby the administrators association and Yale Law School concluded



http://www.chicagotribune.coni/news/ct-met-anthony-gay-solitary-confinement-suit-20181 ... 1/23/2019
How solitary confinement drove a young
           1:19-cv-01133-HAB-EIL    # inmate
                                      26-2 toPage
                                              the brink
                                                   10 ofof11insanity - Chicago Trib...     Page 10 of 11


that segregation should be usedwhen “absolutelynecessaryand for only as long as absolutely
required.”

“I think there is momentum (for reform). When states both large and small start making these
changes, it’s hard for other states to ignore it,” said Leann Bertsch, the ASCA immediate past
president and director of the North Dakota Department of Corrections and Rehabilitation.
“Administrativesegregation places substantial stress on both the staff working in those settings as
well as the prisoners housed in those units. Ourhighest priority is to operate institutions that are safe
for staff and inmates and to keep eommunities to which prisoners will returnsafe.”




A newlife

Anthony Gayno longer treads anxiouslyor livesin isolation.

He has a home now, with friends and family. He has a half-dozen lawyers,all of whom are concerned
about how he adjustsamid his newfound freedom.

“For the past yearand a half I’vebeen worried to death about what’s going to happen when Anthony
comes out, becausewhat the hell?, what has the state done to this person and then said, ‘All right, go
forth? ’ ” Main asked. “So there has to be some acknowledgement and some awareness and some
reckoning to address what we, the state of Illinois, 200 yearsold, are in the process of doing and have
done and will continue to do unlessthere are conversations like this.”

After his release. Gaymoved in with his aging auntand uncle, who see him as their son. His aunt
often looks at him for long stretches without sayinga word, justshaking her head and smiling as if
she can’t believe he has come home.

At his adoptive parents ’ dining room table. Gayoffers guestsroot beer and shows them where he’d
been painting their kitchen. He cannot sit still for long stretches, often finding excuses— Come look
at this picture of fourth-grade me in the front room! Do youwant to see the handiwork I’vedone in
the basement? — to stand up and walk around.

There were no baths in prison, so he prefers them to showers, he said. Overthe holidays. Gaypicked
out manyof the favorite recipes he had missed for so long, first and foremost his aunt’s caramel cake.
   13 WEEKS FOR 990
   Hurry, offerends2/1                 SAVE NOW >




http://www.chicagotribune.com/news/ct-met-anthony-gay-solitary-confmement-suit-20181 ... 1/23/2019
How solitary confinement drove a young
           1:19-cv-01133-HAB-EIL    # inmate
                                       26-2 toPage
                                               the brink
                                                    11 ofof11
                                                            insanity - Chicago Trib...       Page 11 of 11


He has marveledat the advancement of technology, and has learned to text.Though his unclebought
him a subscription to the local newspaper while he was still in prison, there’s still a lot he has to catch
up on.

He does get therapy, and he shrugswhen a lawyersitting with him talked about how he might be the
one to shed light on a dark part of the Illinois prison systemand help others who now find themselves
where he was.

There are deep scars, both physical and emotional, but Gayinsists he doesn ’t hate anyone he believes
did him wrong. He won ’t let himself be eaten up by anger thinking about those who ignored him
except when theywere pushing food through a slit in a steel door.

“Returning hate for hate multiplies hate,” he said, paraphrasing Martin LutherKing Jr. “Onlylove
can driveout hate.”

He might write a long piece about his experiences, he said, and if not, he would like to get into
publishing somehow.

Butfor now Gaymarvelsat the small things, like mowing a lawn, havingnew shoes, and taking out
the garbage. Even a stroll to a small coffee shop in his old hometown is something to be savored.

“The other day,I walked down to the corner, and I juststopped and was like, ‘Are youserious?’ ” he
said.

I’m here.

icoen@chicagotribune.com

sstclair@chicagotribune.com

Twitter @JejfCoen

Twitter @StacyStClair

Copyright© 2019,ChicagoTribune


This 'attr(data-c-typename)'
                         is relatedto: Crime



   13 WEEKS FOR SS?!
   Hurry, offerends2/1                  SAVE NOW >




http://www.chicagotribune.com/news/ct-met-anthony-gay-solitary-confmement-suit-20181 ... 1/23/2019
